Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jospeh Fehribach on 7/29/2021.

The application has been amended as follows: 

1. (Currently Amended) A combustor for use in a gas turbine engine, the combustor comprising 
a combustor shell comprising metallic materials adapted to be mounted in the gas turbine engine and formed to define an interior cavity, the combustor shell including an outer annular wall that extends circumferentially around a central reference axis, an inner annular wall arranged radially inward from the outer annular wall to provide the interior cavity between the outer annular wall and the inner annular wall, and a dome panel coupled to an axially forward end of the outer annular wall and the inner annular wall, 
a heat shield coupled to an axially aft surface of the dome panel and arranged within the interior cavity, and 
floating axial movement of each liner segment relative to the combustor shell and the heat shield thereby accommodating thermal growth of each liner segment at a rate not equal to the combustor shell, 
wherein each liner segment includes an aft prong at an axially aft end of [[the]] each liner segment that is interlocked with a ledge of the combustor shell to establish a radial location of the axially aft end of each liner segment without axial fixation of the axially aft end of each liner segment so as to allow the floating axial movement of [[the]] each entire liner segment relative to the combustor shell and accommodate the thermal growth of each liner segment, 
wherein each liner segment includes a tile body, a first circumferential prong arranged along a first circumferential side of the tile body, and a pair of second circumferential prongs arranged along a second circumferential side of the tile body,
 wherein the tile body has an outer radial surface and an inner radial surface and the first circumferential prong is defined by: (i) an outer radial surface that is flush with the outer radial surface of the tile body and (ii) an inner radial surface offset from the inner radial surface of the tile body,
wherein the pair of second circumferential prongs includes an outer prong and an inner prong spaced apart from the outer prong to provide an axially extending channel radially between the outer prong and the inner prong, and
wherein the outer radial surface of the tile body, aside from a protrusion adjacent the outer prong, is a smooth, even surface.

the axially aft [[end]] end, and the combustion chamber has an axial length that is substantially equal to the axial length of each liner segment.  

4. (Currently Amended) The combustor of claim 2, wherein each liner segment includes [[a]] the tile body and [[an]] the aft prong that extends along an axially aft end of the tile body and that has an inner radial surface offset from [[an]] the inner radial surface of the tile body and engaged with the ledge of the aft hanger.  

5. (Cancelled).  

6. (Cancelled).  

7. (Cancelled).  

8. (Currently Amended) The combustor of claim 1, [[7,]] wherein the first circumferential prong has a radial thickness that is equal to a distance between an outer radial surface of the inner prong and an inner radial surface of the outer prong defining the axially extending channel.  

11. (Currently Amended) A combustor for use in a gas turbine engine comprising 
a combustor shell comprising metallic materials and formed to define an interior cavity, the combustor shell including an outer annular wall and a dome panel coupled to an axially forward end of the outer annular wall, 
a heat shield coupled to an axially aft surface of the dome panel, and 

wherein the combustor shell further includes an aft hanger that extends into the interior cavity to provide a ledge that supports an axially aft end of each liner segment so as to allow each entire liner segment to float relative to the combustor shell, 
wherein each liner segment includes a tile body, a first circumferential prong arranged along a first circumferential side of the tile body, and a pair of second circumferential prongs arranged along a second circumferential side of the tile body,
 wherein the tile body has an outer radial surface and an inner radial surface and the first circumferential prong is defined by: (i) an outer radial surface that is flush with the outer radial surface of the tile body and (ii) an inner radial surface offset from the inner radial surface of the tile body,
wherein the pair of second circumferential prongs includes an outer prong and an inner prong spaced apart from the outer prong to provide an axially extending channel radially between the outer prong and the inner prong, and
wherein the outer radial surface of the tile body, aside from a protrusion adjacent the outer prong, is a smooth, even surface.

12. (Currently Amended) The combustor of claim 11, wherein each liner segment has an axial length between the axially forward end and [[an]] the axially aft end of each liner segment 

13. (Currently Amended) The combustor of claim 12, wherein the combustor shell further includes [[an]] the aft hanger that is coupled to an inner surface of the combustor shell and extends into the combustion chamber to provide [[a]] the ledge that blocks each liner segment from moving radially into the combustion chamber, the ledge sized selectively to allow the combustion shell to grow thermally and increase the axial length of the combustion chamber while still retaining each liner segment.  

14. (Currently Amended) The combustor of claim 13, wherein each liner segment includes a tile body and an aft prong that extends along an axially aft end of the tile body and that has an inner radial surface offset from [[an]] the inner radial surface of the tile body and engaged with the ledge of the aft hanger.  

15. (Cancelled).  

16. (Cancelled).

17. (Cancelled).

18. (Currently Amended) The combustor of claim 11, [[17,]] wherein the first circumferential prong has a radial thickness that is equal to a distance between an outer radial surface of the inner prong and an inner radial surface of the outer prong defining the axially extending channel.  


a combustor shell comprising metallic materials and formed to define an interior cavity, the combustor shell including an outer annular wall and a dome panel coupled to an axially forward end of the outer annular wall, 
a heat shield coupled to an axially aft surface of the dome panel, and 
a combustor liner including a plurality of liner segments comprising ceramic matrix composite materials and arranged circumferentially adjacent one another around an axis to provide a radial boundary of a combustion chamber, wherein each liner segment has an axially forward end positioned radially between the combustor shell and the heat shield to establish a radial location of the axially forward end without axial fixation of the axially forward end so as to allow axial movement of each liner segment relative to the combustor shell and the heat shield thereby accommodating thermal growth of each liner segment at a rate not equal to the combustor shell, 
wherein the outer wall of the combustor shell is formed to include a plurality of cooling holes that open into a cooling cavity formed between each liner segment and the outer wall and cooling fluid is configured to flow into the cooling cavity and cause a pressure differential between the cooling cavity and the combustion chamber that forces each liner segment into engagement with the heat shield, 
wherein each liner segment has an axial length between the axially forward end and an axially aft end and the combustion chamber has an axial length that is substantially equal to the axial length of each liner segment, and 
wherein an exit aperture is formed in an aft end of the combustor shell and the cooling fluid flows aft through the cooling cavity and exits the cooling cavity through the exit aperture, 
wherein each liner segment includes a tile body, a first circumferential prong arranged along a first circumferential side of the tile body, and a pair of second circumferential prongs arranged along a second circumferential side of the tile body,
 wherein the tile body has an outer radial surface and an inner radial surface and the first circumferential prong is defined by: (i) an outer radial surface that is flush with the outer radial surface of the tile body and (ii) an inner radial surface offset from the inner radial surface of the tile body,
wherein the pair of second circumferential prongs includes an outer prong and an inner prong spaced apart from the outer prong to provide an axially extending channel radially between the outer prong and the inner prong, and
wherein the outer radial surface of the tile body, aside from a protrusion adjacent the outer prong, is a smooth, even surface.


Reasons for Allowance
Claims 1-2, 4, 8-14 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Drake (US 20160245518 as referenced in OA dated 3/24/2021), Commaret et al (US 20090019856 as referenced in OA dated 3/24/2021), and Halila (US 5291732).  Drake teaches a gas turbine combustor with liner segments having forward and aft trapped interfaces, so that the liner segments are without axial fixation (fastener studs).  Commaret teaches a joint between adjacent bulkhead panels that have a tile body, a first circumferential prong, and a pair of second circumferential prongs having an inner and outer prong.  Halila teaches a gas turbine combustor with a combustor shell, Figure 5; 44 and 76 of Halila, having an exit aperture.
Regarding claim 1, 11, and 20, the prior art of record does not disclose, teach, or suggest, in combination with the other limitations of the respective claim, a combustor of a gas 
Claims 2, 4, 8-10, 12-14 and 18-19, 21, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/EDWIN KANG/Examiner, Art Unit 3741